Citation Nr: 1128619	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  06-38 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher disability rating for posttraumatic stress disorder.  

2.  Entitlement to an effective date earlier than August 28, 2002 for the grant of service connection for right hip strain as secondary to service-connected disability of shell fragment wound of left thigh.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran had active military service from October 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2003 and August 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the March 2003 rating decision the RO granted service connection for right hip strain secondary to shell fragment wound, right leg, effective August 28, 2002.  He appealed the effective date assigned and in a February 2007 decision, the Board denied that appeal as to an effective date earlier than August 28, 2002.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Veterans Court) and in June 2008, the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the February 2007 Board decision, and remanded the issue to the Board for compliance with the instructions in the joint motion.  

In October 2009, the Board remanded the issue to the RO for additional development.  

In the August 2006 rating decision, the RO denied the Veteran's claim for a disability rating higher than 50 percent for PTSD.  In February 2009, the Board remanded that issue to the RO for additional development.  


FINDINGS OF FACT

1.  In April 2011, VA received a written request from the Veteran to withdraw the appeal as to the disability rating assigned for PTSD.  

2.  VA first received a claim for compensation benefits for a right hip musculo-skeletal disability on August 7, 1991.  

3.  There was not an implicit or explicit adjudication of a claim for compensation benefits for a right hip musculo-skeletal disability prior to March 2003.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal with regard to the issue of entitlement to a higher disability rating for PTSD have been met. 38 C.F.R.  § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

2.  The criteria have been met for an effective date of August 7, 1991, but no earlier, for the grant of service connection for right hip strain as secondary to service-connected disability of shell fragment wound of left thigh.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD appeal - withdrawal

As noted in the INTRODUCTION, in February 2009 the Board Remanded to the RO for additional development the issue of entitlement to a disability rating higher than 50 percent for PTSD.  In a March 2011 rating decision, the RO increased the rating for this disability to 70 percent, effective August 29, 2005.  In a document dated in April 2011 and signed by him, the Veteran stated, in pertinent part, as follows:  "I wish to stop the appeal on VA claim for the PTSD since VA granted an increase to 70%.  I am not wanting to continue appeal on this issue."  

Under 38 U.S.C.A. § 7105 the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 C.F.R. § 20.202. A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204.

The April 2011 document  satisfies the requirements for withdrawal of an appeal to the Board.  Based on that withdrawal, there remain no allegations of errors of fact or law for appellate consideration with regard to the issue of entitlement to a higher disability rating for the Veteran's PTSD.  Accordingly, the appeal is dismissed as to that issue.

Right hip strain - effective date

The primary question to be resolved as to this issue is whether the RO implicitly denied a claim for a musculo-skeletal disability of the right hip in December 1991 as opposed to that claim remaining pending until the RO granted service connection for right hip strain as secondary to service-connected disability of shell fragment wound of left thigh in a March 2003 rating decision.  This question is important because if the claim was denied in December 1991, then the Veteran can only obtain an earlier effective date by accomplishing the difficult task of showing "clear and unmistakable error" in the December 1991 decision.  

Conversely, if the claim remained pending, then application of statute in this case leads to the conclusion that the effective date of this grant of service connection is properly August 7, 1991 rather than August 28, 2002.  

Ultimately, the Board determines that the RO did not implicitly or explicitly deny the claim in December 1991 and the effective date of service connection for this disability is properly August 7, 1991.  

In a March 2003 rating decision, the RO granted service connection for right hip strain secondary to shell fragment wound of the right leg and assigned an effective date of August 28, 2002.  That was the date the RO received a written statement from the Veteran which it construed as the first claim for service connection for a musculo-skeletal disability of the right hip.  The Veteran contends that he filed his claim in August 1991 and the RO failed to adjudicate the claim and therefore he is entitled to a grant of service connection from that earlier date.  

The law regarding assignment of effective dates is found at 38 U.S.C.A. § 5110 and is implemented by regulation found at 38 C.F.R. § 3.400.  As provided by 38 U.S.C.A. § 5110(a), "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  As provided by 38 U.S.C.A. § 5110(b)(1), "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release."

On August12, 1991, VA received the Veteran's first application for  VA disability compensation benefits.  In his VA Form 21-526, he described the nature of the sickness, disease, or injuries for which his claim was made, and the date each began, as follows:  "(1)  Back problems - The problem started in 1970 or 1971 and has gotten worse s I have gotten older.  (2)  Hip wound - possible nerve damage."  

He underwent a VA examination in October 1991.  The VA Form 21-2545 examination report included a section titled "MEDICAL HISTORY SINCE LATEST VA EXAMINATION AS RELATED BY PERSON EXAMINED" which included a subsection titled "PRESENT COMPLAINT (Symptoms only, not diagnosis)."  In that section is listed a report of a skin disorder and the following:  "1.  A tingling sensation radiating from the wound. (right hip area)  2.  Back problems."  There is little listed in this form other than a reference to see other reports.  

Those other reports include a report of an orthopedic examination.  A history is provided that the Veteran was injured in two events during service.  First, on August 25, 1968 he received a superficial gunshot wound of the spine.  Second, one day later he was involved in a rocket attack and received a fragment wound of his right hip, was thrown into the air, and thought that he perhaps injured his lower back.  The Veteran reported that he presently had low back pain and a tingling sensation around the right thigh wound.  He also reported bilateral gluteal and hip pain.  

Physical examination at the time found some tenderness over L-5 and a small scar of his right proximal thigh.  He also had a small defect in the fascia in that area, his scar tingled when the examiner touched it, and he had a positive Tinel sign in the area.  The examiner remarked that the Veteran had normal lumbar range of motion.  

Impression was spondylolistheses, grade 1, due to bilateral spondylolysis of L-5 on S-1; degenerative disk disease of L-5/S-1; and residual punctuate fragment scar of right proximal posterior thigh with probable underlying neuroma.  

On December 5, 1991, the RO mailed the Veteran notice of its decision and his appellate rights.  In the decision, the RO noted that during the examination the Veteran complained of a tingling sensation of his right hip scar, that there was a small punctuate scar of the right lateral thigh with possible small defect in the fascia in that area which tingles on touch, probable underlying neuroma indicated, and that the Veteran also complained of low back pain and stiffness.  In the decision section, the RO first listed "TO VET" and then referred to a shell fragment wound of the right thigh and a back condition.  There is nothing in that decision that mentions the musculo-skeletal status of the Veteran's right hip or that he had reported any musculo-skeletal symptoms of his hip, or that the examiner had made any comment regarding musculo-skeletal pain of his right hip.  Nor is there any language in the accompanying notice letter that refers to the Veteran's right hip.  Someone reading that decision could not infer that the RO had considered whether musculo-skeletal disability of his right hip had been considered.  

Based on the above, the Board finds that one could not deduce from the decision that a disability of the right hip had been denied.  

A threshold determination to be made is if there was a "claim" for a musculo-skeletal disability of the Veteran's right hip filed in August 1991.  The Board finds that there was.  In this regard, VA has a duty to sympathetically read a pro se veteran's filings to determine if a claim has been raised.  See Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004.  This includes not only the documents that the veteran files but also information that comes before the Secretary in the development of the claim.  See Cogburn v. Shinseki (citing Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009) for the proposition that "when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim"").  There is no indication in the record that the Veteran was represented before VA in 1991 or 1992.  

Here, it was recorded in the October 1991 VA compensation and pension examination report that the Veteran had reported gluteal and hip pain.  This was sufficient to put VA on notice that the Veteran was seeking benefits for a musculo-skeletal disability of his right hip.  This is precisely the type of disability for which the RO granted service connection in 2003 when it granted service connection for right hip strain.  

As the Board finds that there was a claim for a right hip musculo-skeletal disability going back to the August 7, 1991 filing, it now turns to whether that claim was denied in the December 1991 decision.  As it was clearly not explicitly denied, this reduces to whether it was implicitly denied.  

A claim may be deemed to have been implicitly denied by the RO in a rating decision even though the claim was never explicitly addressed.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  The significance of a finding that a claim was implicitly denied in an RO decision is that, if the period to appeal the decision has expired, the claimant cannot directly appeal the decision but can only attack the decision collaterally by way of a motion of clear and unmistakable error in that earlier decision in which the RO should have adjudicated the claim.  Id. at 1262.  This is important because the showing a clear and unmistakable error in a decision is an onerous burden, as shown by the three part test provided by the Veterans Court for determining if there was CUE in a prior decision, as follows:
 
(1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

"[T]he "implicit denial rule" is, at bottom, a notice provision."  Adams v. Shinseki, 568 F.3d 956, 965 (Fed. Cir. 2009).  This statement is informed by the Veterans Court's decision in Ingram v. Nicholson, 21 Vet. App. 232 (2007) addressing how to apply Deshotel and taking into consideration VA's duty under 38 U.S.C.A. § 5104 to notify a claimant of the denial of a claim.  . 

Of central importance in Ingram is whether the claimant was provided with sufficient notice of the implicit adjudication.  It can only be said that sufficient notice was provided if the decision contained enough information that a claimant reading the decision would understand that, although not explicitly adjudicated, the claim had indeed been adjudicated.  Id.  The Court of appeals for the Federal Circuit (Federal Circuit) has applied a reasonableness standard in making this determination.  Adams, 568 F.3d at 963 (Fed. Cir. 2009) ("Under these circumstances, a reasonable veteran would have known that his claim for disability compensation for a psychiatric condition was denied").  

Ultimately, the Veterans Court in Ingram concluded that "a reasonably raised claim remains pending until there is either recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability."  Ingram, 21 Vet. App. at 243.  

In Cogburn v. Shinseki, 24 Vet. App. 205 (2010), the Veterans Court provided additional guidance, listing four factors to be taken into consideration in applying the implicit denial rule.  First, the specificity of the claims or the relatedness of the claims is factor.  That is the implicit denial rule is more likely to be applicable if the claims are closely related, such as a head injury and a psychiatric disability resulting from the head injury, as in Deshotel.  Second, the specificity of the adjudication is a factor, i.e., does the adjudication allude to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied."  

For example, in  Adams, the Federal Circuit found it probative in applying the implicit denial rule that the decision at issue concluded that the evidence did not disclose rheumatic fever or other cardiac pathology, and in Deshotel, the decision at issue included that the claimant's medical examination showed no evidence of psychiatric symptoms.

Third, is the timing of the claims is a factor.  Where two claims are filed at the same time or closely associated in time, but the decision explicitly addresses only one of the claims, the adjudicatory body is more likely to correctly conclude that the implicit denial rule applies.  

Fourth, whether the claimant is represented is a factor.  It may be more appropriate to apply the implied denial rule in a case where the claimant was represented at the time of the decision in question.  

Here, consideration of the second and third factors lead to a finding that the Veteran's claim for a musculo-skeletal disability of his right hip was implicitly denied in the December 1991 decision and, as that decision is final, it can only be attacked collaterally via a CUE motion.  The Veteran "filed" both claims closely in time, explicitly referring to a neurological condition from his right hip wound in his August 1991 application, and explaining to the examiner in October 1991 that he had hip and gluteal pain.  The two claims were closely related, both rooted in the in-service combat injury.  

On the other hand, consideration of the first and fourth factors lead to a finding that the Veteran's claim for a musculo-skeletal disability of the right hip remained pending from the date of his claim, August 7, 1991, until it was adjudicated by the RO in March 2003.  

There is no indication in the claims file that the Veteran was represented in 1991.  But most importantly, a reasonable veteran reading the December 1991 rating decision, or the accompanying notice letter, would not be able to deduce that service connection had been denied for a right hip musculo-skeletal disability because there is no reference in those documents to such musculo-skeletal disability.  Unlike the decision at issue in Deshotel, there is no reference to findings involving the claim.  The Board finds this factor to be the most important in this case.  Hence, the Board concludes that the claim remained pending until the RO adjudicated it in March 2003.  

The Veteran had essentially the same symptoms in 1991 as he had when his claim was granted.  The date of claim, August 7, 1991 is therefore controlling in this case.  The Board finds that the preponderance of the evidence is favorable to a finding that an effective date of August 7, 1991 is warranted for the grant of service connection for right hip strain as secondary to service-connected disability of shell fragment wound of left thigh.  

In his June 2004 substantive appeal (VA Form 9) of this issue the Veteran referred to "the early part of 1987 or 1988, when I first went to VA for check up."  Given this statement, the Board now turns to whether an effective date earlier than August 7, 1991 is warranted.  Of note is that in the June 2008 joint motion, the Parties agreed that VA must make additional efforts to obtain any treatment records from the Dallas VAMC from 1987 or 1988.  The RO undertook such efforts pursuant to instructions in the Board's October 2009 remand, requesting from the Dallas VAMC, as showing in a February 2010 VA Form 10-7131, hospital summary and outpatient treatment records for the period from January 1, 1987 to May 30, 1994.  Received pursuant to that request were treatment records going back to and including an October 1991 VA Agent Orange examination.  

These records, however, do not provide a basis for assigning an effective date earlier than August 7, 1991 for grant of service connection for right hip strain.  

In this regard, it is important for the Veteran to understand that even if there existed records from 1987, such would not provide a basis for assigning an effective date earlier than August 7, 1991.  This is because the first claim (informal or formal) for VA compensation benefits was the application received on August 7, 1991.  

There are several regulations that define what constitutes a "claim".  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.).  38 C.F.R. § 3.151(a).  

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).   

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juries may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such informal claim must identify the benefit sought.  Id.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

Examination or hospitalization reports can act as an informal claim if certain requirements are met, as follows:  

(a)  Effective date of pension or compensation benefits, if otherwise in order, will be the date of receipt of a claim or the date when entitlement arose, whichever is the later.  38 C.F.R. § 3.157(a).  A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or Department of Veterans Affairs issue, if the report relates to a disability which may establish entitlement.  

(b)  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen.  In addition, receipt of one of the following will be accepted as an informal claim in the case of a retired member of a uniformed service whose formal claim for pension or compensation has been disallowed because of receipt of retirement pay. The evidence listed will also be accepted as an informal claim for pension previously denied for the reason the disability was not permanently and totally disabling.  

(1)  Report of examination or hospitalization by Department of Veterans Affairs or uniformed services. The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The date of a uniformed service examination which is the basis for granting severance pay to a former member of the Armed Forces on the temporary disability retired list will be accepted as the date of receipt of claim. The date of admission to a non-VA hospital where a veteran was maintained at VA expense will be accepted as the date of receipt of a claim, if VA maintenance was previously authorized; but if VA maintenance was authorized subsequent to admission, the date VA received notice of admission will be accepted. The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  

(2)  Evidence from a private physician or layman.  The date of receipt of such evidence will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits.  38 C.F.R. § 3.157(b) (2).  

(3)  When submitted by or on behalf of the veteran and entitlement is shown, date of receipt by the Department of Veterans Affairs of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other  (3)  Government hospitals (except those described in paragraph (b)(1) of this section). These records must be authenticated by an appropriate official of the institution. Benefits will be granted if the records are adequate for rating purposes; otherwise findings will be verified by official examination. Reports received from private institutions not listed by the American Hospital Association must be certified by the Chief Medical Officer of the Department of Veterans Affairs or physician designee.  38 C.F.R. § 3.157(b) (3).   

38 C.F.R. § 3.157 (2010).  

Review of the claims file fails to show that the Veteran filed a claim of entitlement to service connection for disability prior to August 7, 1991.  There is, thus, no formal claim for service connection for any disability prior to August 7, 1991.  Nor is there any writing indicating an intent to apply for benefits for disability prior to August 7, 1991.  Therefore, there is no informal claim, under 38 C.F.R. § 3.155,  received prior to August 7, 1991.

Records from prior to August 7, 1991 showing treatment for a right hip musculo-skeletal condition could not constitute a "claim" under 38 C.F.R. § 3.157 because service connection had not yet been established for any disability.  See McPhee v. Nicholson, 459 F.3d 1323, 1326-28 (explaining that cannot be an informal claim under § 3.157 for a disability without first claiming service connection and benefits for the disability disclosed in such records).  

In other words, even if there were VA medical records of treatment for or complaint of a right hip disability in 1987 or 1988, it would not provide a basis for granting any benefit prior to August 7, 1991.  Entitlement to service connection for a right hip disability could not, as a matter of law, be granted earlier than August 7, 1991, under the facts alleged by the Veteran himself.  In effect, his statement provides factual evidence against his own claim for an earlier effective date prior to August 7, 1991, therefore, there is simply no additional duty to locate any additional evidence that will simply not provide a basis to grant this claim prior to August 7th, 1991. 

In summary, the preponderance of the evidence shows that the criteria for an effective date of August 7, 1991 have been met for grant of service connection for right hip strain as secondary to service-connected disability of shell fragment wound of left thigh.  All evidence is against granting an effective date earlier than August 7, 1991.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A.  § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board notes that as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board's dismissal of the appeal as to entitlement to a higher rating for PTSD is in accordance with the Veteran's request and does not implicate the VCAA.  As to the effective date appeal, an effective date earlier than that granted in this decision, even taking as true all facts alleged by the Veteran, is not permitted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Hence, no notice or assistance would matter as to this issue and any error in such notice or assistance is harmless.  The Board will therefore provide no further discussion as to its duties to notify and assist.  

ORDER

The appeal as to entitlement to a higher disability rating for posttraumatic stress disorder is dismissed.  

An effective date of August 7, 1991 is granted for service connection for right hip strain as secondary to service-connected disability of shell fragment wound of left thigh


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


